 


113 HRES 700 EH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 700 
In the House of Representatives, U. S.,

August 1, 2014
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and providing for consideration of motions to suspend the rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of September 5, 2014, providing for consideration or disposition of measures relating to the ongoing humanitarian crisis on the U.S. southern border, border security, and related immigration law. 
2.It shall be in order at any time through the legislative day of September 5, 2014, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV, relating to measures addressing the ongoing humanitarian crisis on the U.S. southern border, border security, and related immigration law. 
 
Karen L. Haas,Clerk.
